DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on January 21, 2022 is acknowledged.
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,991,264 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims .
Regarding claim 1 of this application, claim 1 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 1. It is noted that claim 1 of this application is broader and encompasses claim 1 of U.S. Patent No. 10,991,264 B2.
Regarding claims 2-5 of this application, claims 2-5 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claims 2-5, respectively.
Regarding claim 6 of this application, claim 1 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 6.
Regarding claim 7 of this application, claim 6 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 7.
Regarding claim 8 of this application, claim 1 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 8.
Regarding claim 9 of this application, claim 1 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claim 9.
Regarding claims 10-12 of this application, claims 7-9 of U.S. Patent No. 10,991,264 B2 recites all the limitations of claims 10-12, respectively.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,596,319 B2 in view of Ranalletta et al. (US Patent No. 11,080,541 B2). 
Regarding claim 1 of this application, claims 1 and 15 of U.S. Patent No. 10,596,319 B2 recites all the limitations of claim 1, except for providing the claimed a source of visible light positioned adjacent the visible light digital camera and controllable .
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,967,125 B2 in view of Ranalletta et al. (US Patent No. 11,080,541 B2). 
Regarding claim 1 of this application, claims 1 and 9 of U.S. Patent No. 10,967,125 B2 recites all the limitations of claim 1, except for providing the claimed a source of visible light positioned adjacent the visible light digital camera and controllable by the controller to emit light during taking of a photograph using the visible light digital camera. Ranalletta et al. teach that also disposed within the enclosed volume 218 may be a light source board 228, the light source board 228 may include one or more light sources 230 connected to the light source board 228, the light sources 230 may comprise individual light emitting diodes (LED), the light sources 230 may be attached .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nowicki et al. (US Patent No. 10,679,342 B2) in view of Cowan et al. (US Patent No. 10,420,902 B2) and further in view of Ranalletta et al. (US Patent No. 11,080,541 B2).
In considering claim 1, Nowicki et al. discloses all the claimed subject matter, note 1) the claimed a carrier for supporting items, wherein the material of the carrier is at least translucent to infrared light is met by the scale 9 (Fig. 1, col. 6, lines 13-59), 2) the claimed an infrared digital camera positioned to photograph at least a portion of a first side of the carrier is met by the image capture device 15 (such as an infrared camera) (Fig. 1, col. 6, lines 13-59 and col. 8, line 55 to col. 9, line 2), 3) the claimed an area light source positioned proximate to a second side of the carrier, the area light 
However, Nowicki et al. explicitly does disclose 1) the claimed the area light source configured to generate infrared light, and 2) the claimed a visible light digital camera positioned to photograph at least a portion of the first side of the carrier; and a source of visible light positioned adjacent the visible light digital camera and controllable by the controller to emit light during taking of a photograph using the visible light digital camera.  
1) Cowan et al. teaches that in some examples, the plunger or plunger cover 26 is at least partially formed from a substantially transparent or translucent material and configured to permit electromagnetic radiation, such as visible light, ambient light, infrared light, or ultraviolet light, to pass through or be emitted from a portion of the plunger or plunger cover 26 (Fig. 2, col. 16, lines 11-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the infrared light source as taught by Cowan et al. into Nowicki et al.’s system in order to identify the various features and properties of the fluid within the syringe.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visible camera and the visible light source as taught by Ranalletta et al. into Nowicki et al.’s system in order to emit light from the housing in a direction toward the medication preparation staging region.
In considering claim 2, the claimed further comprising a weight sensor on which the carrier rests, the weight sensor configured to produce a signal indicating the weight of the carrier and any items on the carrier is met by the scale 9 may be implemented as any suitable device for detecting a change in mass or weight when an object is placed thereon (Fig. 1, col. 6, lines 13-59 of Nowicki et al.).  
In considering claim 3, the claimed wherein the visible light digital camera is a color digital camera is met by the color image sensor (Figs. 5A-5B, col. 17, lines 20-49 of Cowan et al.).  
In considering claim 6, the claimed further comprising a gantry spanning the carrier, wherein the infrared digital camera and the visible light camera are mounted on the gantry is met by the housing 17 (Fig. 1, col. 6, lines 13-59 of Nowicki et al.).  
In considering claim 7, the claimed further comprising an adhesive label printer, wherein the controller is programmed to, upon completion of the pharmaceutical 
In considering claim 8, the claimed further comprising a bar code scanner positioned to read a bar code from an item between the bar code scanner and the carrier is met by the barcode scanner 13 (Fig. 1, col. 9, lines 22-55 of Nowicki et al.).  
In considering claim 9, the claimed further comprising: a gantry spanning the carrier; wherein the infrared and visible light digital cameras, the bar code scanner, and the visible light source are mounted on the gantry is met by the housing 17 (Fig. 1, col. 6, lines 13-59 of Nowicki et al.). 
10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nowicki et al. (US Patent No. 10,679,342 B2) in view of Cowan et al. (US Patent No. 10,420,902 B2), Ranalletta et al. (US Patent No. 11,080,541 B2) and further in view of McKay et al. (US Pub No. 2011/0211067 A1). 
In considering claim 4, the combination of Nowicki et al., Cowan et al. and Ranalletta et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the area light source comprises: a plurality of infrared light emitting diodes; and a diffuser. McKay et al. teaches that the radiation system 1 irradiates the sample via a diffuser plate 7, the function of the diffuser plate 7 is to make the irradiation of the vial 5 more uniform…Alternatively, light emitting diodes (LED's) may be used for illumination of the sample in the vial. LED's may be advantageous for Raman scattering because the light has a narrow bandwidth (Fig. 1, page 2, paragraph #0028-#0030 and paragraph #0046). Therefore, it 
In considering claim 5, the combination of Nowicki et al., Cowan et al. and Ranalletta et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein: the area light source comprises a plurality of infrared light emitting diodes; and the carrier is made of a diffusing material. McKay et al. teaches that the radiation system 1 irradiates the sample via a diffuser plate 7, the function of the diffuser plate 7 is to make the irradiation of the vial 5 more uniform…Alternatively, light emitting diodes (LED's) may be used for illumination of the sample in the vial. LED's may be advantageous for Raman scattering because the light has a narrow bandwidth (Fig. 1, page 2, paragraph #0028-#0030 and paragraph #0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LEDs and diffuser as taught by McKay et al. into the combination of Nowicki et al., Cowan et al. and Ranalletta et al.’s system in order to perform sample analysis of prescription medication. 
11.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nowicki et al. (US Patent No. 10,679,342 B2) in view of Cowan et al. (US Patent No. 10,420,902 B2), Ranalletta et al. (US Patent No. 11,080,541 B2) and further in view of Brown et al. (US Pub No. 2018/0108435 A1). 

In considering claim 11, the combination of Nowicki et al., Cowan et al. and Ranalletta et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the carrier defines a groove of a shape and size for receiving a barrel flange of a syringe. Brown et al. teach that In one 
In considering claim 12, the combination of Nowicki et al., Cowan et al. and Ranalletta et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the controller is further programmed to: analyze a digital photograph of a syringe taken in infrared light by the infrared digital camera; recognize a size of the syringe based on the analysis of the digital photograph; and annotate the digital photograph of the syringe with volume indications. Brown et al. teaches that the camera (34) takes a picture (84) of the syringe (30), the software scans (85) said picture and the software analyzes the data to determine (85) if the syringe is the correct size, to determine (85) the volume of liquid, and to determine (85) the presence of air or air bubbles present in the syringe (30), if the size of the syringe (30) is not correct (80), the software goes back to step (78) and the GUI (32) asks the nurse or medical practitioner to pick the medicine or drug and dose (78), if the size of the syringe (30) is correct (80), the software decides if the volume of medicine or the volume of drug is correct (86) and the GUI (32) asks the nurse or medical practitioner to pick the medicine or drug and dose (78) (Fig. 5, page 6, paragraph #0073). Therefore, it would .
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mutti et al. (US Patent No. 9,959,628 B2) disclose image system for object recognition and assessment.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

February 12, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422